       Case 4:20-cv-00233-DPM Document 10 Filed 03/10/21 Page 1 of 1



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:20-cv-233-DPM

ARKANSAS FEDERAL CREDIT UNION
CASHIER'S CHECK NUMBER 35905
IN THE AMOUNT OF $62,633.16
PAYABLE TO U.S. MARSHALS SERVICE                          DEFENDANT

                             JUDGMENT

     The Court enters Judgment in favor of the United States and
against the defendant cashier's check.



                                                    i
                                  D .P. Marshall Jr.
                                  United States District Judge
